AllianzGI Convertible & Income Fund Annual Shareholder Meeting Results The Fund held its annual meeting of shareholders on July 19, 2012.Common/Preferred shareholders voted as indicated below: AffirmativeWithheld Authority Re-election of Deborah A. DeCotis – Class III to serve until the Annual60,807,276 2,067,078 Meeting for the 2015-2016 fiscal year Re-election of John C. Maney† - Class III to serve until the Annual60,969,712 1,904,642 Meeting for the 2015-2016 fiscal year The other members of the Board of Trustees at the time of the meeting, namely Messrs. Bradford K. Gallagher, James A. Jacobson*, Hans W. Kertess, William B. Ogden, IV and Allan Rappaport* continue to serve as Trustees. †Interested Trustee *Preferred Shares Trustee
